Title: To George Washington from the Board of Admiralty, 9 May 1780
From: Board of Admiralty
To: Washington, George


          
            Sir.
            Admiralty Office [Philadelphia] 9th May 1780.
          
          By a letter received this day from Nathl Shaw, Agent at New London, we are informed that a Prize captured by the Dean Frigate is arrived in that Port with Several Boxes of Lemons on board, of which we have directed Mr Shaw to send twelve Boxes to your Excellency.
          
          As there may be some difficulty in obtaining a speedy conveyance, perhaps your Excellency may point out a proper mode for their transportation. I have the Honor to be Your Excellency’s Most Obedient Humble Servant
          
            Fra. Lewis by order
          
        